Exhibit NEWS Nathaniel Davis Resigns from Charter Communications’ Board of Directors St. Louis, Missouri, December 9, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) announced today that Nathaniel A. Davis has resigned for personal reasons from its board of directors, effective immediately. “Nate has been a leader in the telecommunications industry for nearly 35 years, and the Company has benefitted greatly from his strategic insight,” said Paul G. Allen, Chairman of the Board and controlling shareholder of Charter. “On behalf of the board, I thank Nate for his valuable service and his many contributions.” Neil Smit, President and Chief Executive Officer, added, “Nate is a talented industry executive, and Charter was fortunate to have had the benefit of his expertise on the board.” Mr. Davis said, “It has been an honor and a privilege to serve as a director of Charter and to have worked with Paul Allen, Neil Smit, and my fellow board members. I wish Charter and its talented employees great success for the future.” Mr. Davis added that he was unable to dedicate the appropriate amount of time to Charter’s board going forward due to personal health reasons. His position on the board will not be replaced at this time. About
